Citation Nr: 0108042	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, as secondary to nicotine dependence.


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  He died in November 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran died in November 1998, at age 67, due to an 
immediate cause of acute pulmonary embolus.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

4.  The appellant's claim for service connection for the 
cause of the veteran's death was received at the RO in 
November 1998.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

In that regard, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, as the 
disposition of this appeal turns on a legal matter, as 
described below, rather than a point of fact, the Board finds 
that the duty to assist has been complied with for purposes 
of properly proceeding with appellate disposition.  

The appellant maintains that the veteran's death due to acute 
pulmonary embolus was caused by his service-connected 
nicotine dependence.  As such, she claims entitlement to 
service connection for the cause of the veteran's death, as 
secondary to service-connected nicotine dependence.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other conditions, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the veteran died in November 1998.  The 
Certificate of Death lists the immediate cause of death as 
acute pulmonary embolus, due to right ileo femoral deep vein 
thrombosis, with chronic obstructive pulmonary disease as a 
contributing condition.  At the time of the veteran's death, 
service connection was not in effect for any disabilities.  
Subsequent to death, the RO granted service connection for an 
appendectomy scar.  Service connection was not in effect for 
chronic obstructive pulmonary disease at the time of the 
veteran's death, and the appellant is not claiming direct 
service connection for the cause of the veteran's death, nor 
does the evidence of record indicate otherwise.  Rather, the 
Board emphasizes that the appellant is claiming service 
connection for the veteran's death solely as secondary to his 
nicotine dependence. 

In support of her claim, the veteran has submitted letters 
from Joseph A. Alvarez, D.O., David Hitzeman, D.O., and 
various family members.  These letters stated that the 
veteran did not use tobacco prior to service and that he was 
addicted to nicotine.  This nicotine dependency led to 
chronic obstructive pulmonary disease with emphysema that, in 
turn, led to the veteran's death.

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998."  
Public Law No. 105-206.  This law created a new statutory 
provision, 38 U.S.C.A. § 1103, which reads as follows:  

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (emphasis added).  This law applies to 
claims filed after June 9, 1998.  The RO received the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on November 27, 1998, which 
was after the effective date of the new law, 38 U.S.C.A. 
§ 1103.  In light of this change in the law, there is no 
legal basis for the benefit sought on appeal, as Congress has 
enacted a clear prohibition against granting service 
connection for death due to the use of tobacco products in 
service.  

The law is clear that "a veteran's death shall not be 
considered to have resulted from [an incident of service] on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's active service."  38 U.S.C.A. 
§ 1103(a).  If the Board were to grant service connection for 
the cause of the veteran's death as secondary to nicotine 
dependence (i.e. tobacco use), it appears that such an action 
would be direct conflict with the new law.  Had the law 
changed after the appellant filed her claim, it is possible 
that the appellant may have prevailed in her claim.  However, 
the Board is bound by the laws enacted by Congress, and in 
the present case there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, as secondary to nicotine dependence, or 
tobacco use, in service.  Accordingly, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law). 


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

